UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 99-10632
                        Summary Calendar


                    LAYALE ENTERPRISES, S.A.,

                                                 Plaintiff-Appellee,

                             VERSUS

                      HMS AVIATION, ET AL.,

                                                         Defendants,

                               and

                THE HASHEMITE KINGDOM OF JORDAN,

                                     Intervenor Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:98-CV-671-Y)


                        December 3, 1999
Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Voluntary intervenor, Kingdom of Jordan, appeals the

district court's decision to remand this matter to state court

for lack of subject matter jurisdiction.    Pursuant to 28 U.S.C. §

1447(d) (1994), we are without appellate jurisdiction to review

the district court's remand order.    See Angelides v. Baylor


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
College of Medicine, 117 F.3d 833, 835 (5th Cir. 1997); see also

Smith v. Texas Children's Hosp., 172 F.3d 923, 925 (5th Cir.

1999) (“When a remand is ordered under § 1447(c), the remand

order is not reviewable, even if a court employs erroneous

principles in concluding that it is without jurisdiction under §

1447(c).”) (remand order based on lack of subject matter

jurisdiction).   For these reasons, we decline to review this

matter.

     Intervenor defendant's motion to expedite appeal and

schedule oral argument is denied as moot.

     APPEAL DISMISSED




                                -2-